Case: 18-60510      Document: 00515123571         Page: 1    Date Filed: 09/18/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 18-60510                          September 18, 2019
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
MARIA ARGENTINA BONILLA CRUZ; KRISTOFF AARON RODRIGUEZ
BONILLA,

                                                 Petitioners

v.

WILLIAM P. BARR, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A202 005 768
                               BIA No. A202 005 769


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Maria Argentina Bonilla Cruz, a native and citizen of Honduras,
petitions for review of the order of the Board of Immigration Appeals (BIA)
dismissing her appeal. 1 Bonilla Cruz insists that she is entitled to asylum and
withholding of removal because she established that her political beliefs were

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

       1 Bonilla Cruz is the lead petitioner; the remaining petitioner, her minor son, is a
derivative beneficiary on her application.
    Case: 18-60510     Document: 00515123571     Page: 2   Date Filed: 09/18/2019


                                  No. 18-60510

a central reason for the economic extortion and death threats she received from
the MS-13 gang. She also asserts that she is entitled to relief under the
Convention Against Torture (CAT) because she showed that she was subjected
to torture.
      This court reviews the factual determination that an alien is not eligible
for asylum, withholding of removal, or CAT relief under the substantial
evidence standard. Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006).
Under that standard, we may not reverse an immigration court’s factual
findings unless “the evidence was so compelling that no reasonable factfinder
could conclude against it.” Wang v. Holder, 569 F.3d 531, 537 (5th Cir. 2009);
see 8 U.S.C. § 1252(b)(4)(B).
      Bonilla Cruz has not met this standard, as the evidence in support of her
theory that her political beliefs were a central reason for the extortion and
threats is not so compelling that a reasonable factfinder could not reject it. See
Wang, 569 F.3d at 537. Her argument that the BIA should have remanded
after concluding that the IJ erred is unavailing because it is based on her
apparent misreading of the record; the BIA made no such conclusion. She has
not shown that substantial evidence compels a conclusion contrary to that of
the BIA on the issue whether she was entitled to asylum due to past
persecution or a reasonable fear of future persecution due to her political
beliefs. See Wang, 569 F.3d at 537. Because withholding of removal is a higher
standard than asylum, she has also failed to show that the BIA erred by
rejecting her claim for withholding of removal. See Efe v. Ashcroft, 293 F.3d
899, 906 (5th Cir. 2002).
      Finally, she has not shown that she should receive CAT relief, which is
available to one who shows that it is more likely that not that she would be
subjected to officially sanctioned torture if she were removed. See Ramirez-



                                        2
    Case: 18-60510   Document: 00515123571     Page: 3   Date Filed: 09/18/2019


                                No. 18-60510

Mejia v. Lynch, 794 F.3d 485, 493 (5th Cir. 2015) (quoting 8 C.F.R.
§ 1208.16(c)(2)). The petition for review is DENIED.




                                     3